          Case 1:20-cv-07214-KPF Document 25 Filed 04/07/21 Page 1 of 1

                Michael Faillace & Associates, P.C.
                                    Employment and Litigation Attorneys

60 East 42nd St.                                                           Telephone: (212) 317-1200
New York, New York 10165                                                    Facsimile: (212) 317-1620



                                                                            April 7, 2021

BY ECF & ELECTRONIC MAIL
Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
                                                                                MEMO ENDORSED
New York, NY 10007


       Re:     20-cv-07214-KPF Martinez et al v. Ramen Meijin Inc.

Your Honor:

         This firm represents Plaintiff in the above-referenced matter. The parties will be resolving
this case through a Rule 68 Offer of Judgment (the “Offer”) pursuant to Mei Xing Yu v. Hasaki
Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019). However, Defendants need a bit more time to finalize
the Offer and execute it. As such, the parties respectfully request that the deadline to submit
settlement materials to the Court by April 9, 2021 be converted to a deadline to submit the Offer,
and be extended by two weeks. This is the first request of its kind and is submitted on consent.

       The parties thank the Court for its time and attention to this matter.

                                                  Respectfully Submitted,

                                                  _______/s/_________________
                                                  Jesse Barton, Esq.
                                                  Michael Faillace & Associates, P.C.
                                                  Attorneys for Plaintiff


Application GRANTED.              The parties' submission shall be due on or by
April 23, 2021.

Dated:        April 7, 2021                           SO ORDERED.
              New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE


                       Certified as a minority-owned business in the State of New York
